DETAILED ACTION
This action is in reply to papers filed 5/13/2022. Claims 1-3, 5-7, 9-10, 12, 32 and 37-38 are pending and examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Moot Rejection (s)
The 112 (b) rejection of claim 42 is withdrawn in view of the cancellation of the claim. 
The 112 (a) scope of enablement rejection of claims 15-21, 23-25, 27-28, 30, 32, 34-36 and 39 is withdrawn in view of the cancellation of said claims. 

Withdrawn Rejection (s)
Applicant’s arguments regarding the 103 (a) rejection of claims 1-3, 5-7, 9-10, 12, 32, 37-38 and 41 have been fully considered. The 103 (a) rejection of claims 1-3, 5-7, 9-10, 12, 32 and 37-38  is withdrawn in view of amendments made to independent claim 1. The 103(a) rejection of claim 41 is moot as the claims is now canceled. 

Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-10, 12, 32 and 37-38 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is drawn to “A pharmaceutical composition comprising: (a) a herpes simplex virus comprising a recombinant herpes simplex virus genome, wherein the recombinant herpes simplex virus genome comprises one or more polynucleotides encoding a Serine Protease Inhibitor Kazal-type 5 (SPINKS) polypeptide; and (b) a pharmaceutically acceptable excipient, wherein the pharmaceutical composition is administered to one or more regions of skin of a subject displaying one or more signs or symptoms of Netherton Syndrome and/or atopic dermatitis.”
The step of administering the pharmaceutical composition is problematic. This is because, per MPEP 2173.05 (p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). Indeed, in Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318. 
Instant claim 1 is similar to the claim in Katz as the preamble of instant claim is drawn to a pharmaceutical composition (product) and the last limitation in the claim requires a step (method) of administering the pharmaceutical composition. To put it another way, the last limitation in the claim is not directed to the product, but a step of using the product. As such, the metes and bounds of the claim are unclear.  Dependent claims 2-3, 5-7, 9-10, 12, 32 and 37-38 are included in this rejection as they depend on claim 1.
Appropriate correction is required. 

Examiner’s Comment:  Although the claims have been held indefinite (see above), solely to practice compact prosecution, independent claim 1 is interpreted as being drawn to a method of administering to one or more regions of skin of a subject displaying one or more signs or symptoms of Netherton Syndrome and/or atopic dermatitis a pharmaceutical composition a herpes simplex virus comprising a recombinant herpes simplex virus genome, wherein the recombinant herpes simplex virus genome comprises one or more polynucleotides encoding a Serine Protease Inhibitor Kazal-type 5 (SPINKS) polypeptide and (b) a pharmaceutically acceptable excipient.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-7, 9-10, 12, 32 and 37-38 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
a method of treating a symptom of Netherton’s syndrome (NS) in a subject having NS, wherein said method comprises administering a pharmaceutical composition comprising: (a) a herpes simplex virus type 1 vector comprising a recombinant herpes simplex virus type 1 genome, wherein the recombinant HSV-1 genome comprises an inactivating mutation in the herpes simplex virus ICP4 gene, wherein the recombinant HSV-1 genome comprises one or more polynucleotides encoding a codon-optimized  Serine Protease Inhibitor Kazal-type 5 (SPINK5) polypeptide operably linked to a promoter suitable for transcription in a mammalian cell; and (b) a pharmaceutically acceptable excipient; and wherein the pharmaceutical composition is topically injected or intradermally injected into the subject; and wherein said administration results in the treatment of a symptom of a subject having NS 
the specification does not reasonably provide enablement for any other embodiment.
Examiner notes that although claim 1 does not require treatment, as recited above by the Examiner, a treatment is implicit in claim 1. This is because the preamble of claim 1 is drawn to a pharmaceutical composition. Para. 49 of the PgPub states that a “pharmaceutical composition”  refers to a preparation which is in such a form as to permit the biological activity of the active ingredient(s) to be effective. Para. 50 of the PgPub goes on to teach that an “effective amount” is at least the minimum amount required to affect a measurable improvement or prevention of one or more symptoms of a particular disorder. Thus, when taken with para. 49-50,  ‘treatment’ is implicit in independent claim 1. 

At issue here is that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept in the instant application is an HSV-1 vector comprising a recombinant HSV-1 genome which comprises an inactivating mutation in the ICP4 gene, wherein the recombinant HSV-1 genome comprises a polynucleotide encoding a codon-optimized SPINK5 polypeptide and a method of injecting said HSV-1 vector into the skin of a subject and wherein said SPINK5 is expressed in, and localizes to, the appropriate region of the epidermis.
The Breadth of the Claims: The breadth of the claims is excessive with regards to the HSV type and the route of administering the pharmaceutical composition.
Amount of Direction Provided by Inventor/Working Examples: At para. 237, the specification explains that the “HSV-S5” vector was generated as follows: a recombinant HSV-1 was engineered to incorporate a codon-optimized human SPINK5 expression cassette containing a heterologous promoter and polyA sequence into each of the ICP4 loci. Multiple plaques of the engineered virus putatively containing the human SPINK5 cassette were picked and screened by infection in Vero cells to test for SPINK5 expression. The highest SPINK5 producing virus, termed “HSV-S5”, was isolated and purified.
No other ‘generated HSV vectors’ was used in the in vitro or in vivo examples. Furthermore, it should be noted that the working examples do not utilize a non-codon optimized human SPINK5. This is notable because the specification at para. 57 teaches use of a codon-optimized variant of a SPINK gene increases stability and/or yield of heterologous expression (RNA and/or protein) of the encoded SPINK polypeptide in a target cell (e.g., a target human cell such as a human keratinocyte or fibroblast), as compared to the stability and/or yield of heterologous expression of a corresponding non-codon-optimized, wild-type sequence. There is no indication in the specification that a non-codon optimized human SPINK5 would produce the same in vitro or in vivo results. 
Regarding the in vitro experiments, at para. 240, the specification teaches immortalized keratinocytes were mock infected or infected with HSV-S5, resuspended in buffer and homogenized by passing through a column. DNA and RNA were isolated. DNA quantification was determined by qPCR analysis; RNA quantification was determined by qRT-PCR analysis. All samples were run in duplicate. In addition, at para. 244, the specification teaches the inhibition of recombinant human Kallikrein 5 protease activity by HSV-S5-infected immortalized keratinocyte cell supernatants was evaluated.
At para. 251, the specification teaches results of the in vitro tests demonstrate that an engineered herpes simplex virus can efficiently transduce normal human keratinocytes and produce high levels of exogenous SPINK5 after transduction. Importantly, while HSV-S5 was capable of rescuing/supplementing SPINK5 expression in human cells, the vector did not induce any major toxicity in any of the studies. In addition, the specification teaches the data presented herein indicates that HSV-S5 is capable of inducing secretion of functional SPINK5 at therapeutically relevant levels.
With respect to in vivo studies, at para. 252, the specification explains that studies were conducted in BALB/c mice because there are no practical disease animal models for SPINK5 deficiency, as homozygous deletion of SPINK5 is neonatal-lethal in animals. At para. 254 the specification describes a topical administration of an HSV vector. Specifically, the specification teaches the backs of mice were shaved, and hair follicles were removed with a hair removal product before further manipulations. After tape stripping, two sites on the backs of each mouse were treated topically with the appropriate test article. To contain the topical formulation at the treatment site, sterile plastic wells covered by a transparent adhesive dressing were adhered to the skin of the animals using surgical glue. HSV-S5 (or vehicle control) formulated in a methylcellulose gel carrier was then applied to the treatment sites via injection through the transparent adhesive dressing. After shaving the backs of another group of mice, para. 255 of the specification teaches HSV-S5 (or vehicle control) was then injected intradermally to two sites in the backs of each mouse in this group. 
  Under ‘Results’, the specification at para. 264 teaches qPCR analysis of the topically treated, tape-stripped skin indicated that the engineered HSV genomes encoding the human SPINK5 transgene efficiently transduced disrupted skin of immunocompetent animals (FIG. 5A). Not only did the genomes efficiently enter the targeted tissues, but the recombinant human SPINK5 was robustly expressed after infection, as assessed by qRT-PCR analysis (FIG. 5B). Similar results were found after intradermal injection of HSV-S5 into fully intact skin at both the DNA (FIG. 5C) and RNA (FIG. 5D) levels. No SPINK5 DNA or RNA was detected in the vehicle treated tissues, indicating specificity of the assay for the HSV-S5 test article.
The State of the Prior Art: At the outset, the specification admits that studies were conducted in BALB/c mice because there are no practical disease animal models for SPINK5 deficiency. However, Desargues et al. (previously cited) teach Spink5−/− mice faithfully replicate key features of Netherton syndrome (Abstract). Given the in vitro data in the specification showing that HSV-S5 is capable of inducing secretion of functional SPINK5 at therapeutically relevant levels in human cells, it is reasonable to conclude that there is a reasonable correlation between the disclosed in vitro results and an in vivo therapeutic activity. However, this is not the case for atopic dermatitis. This is because Bauer (previously cited) teaches over 30 genes have been linked to atopic dermatitis with the Flg gene and the Tmem79/Matt gene alterations being common (Abstract). In vitro/in vivo correlation is not established here because the art fails to establish a direct relationship between SPINK5 deficiency and atopic dermatitis such that one of ordinary skill in the art would accept that the rescue of SPINK5 deficiency would treat a symptom of atopic dermatitis. 
Lachmann (previously cited) teaches herpesviruses are classified into subfamilies depending on the cellular site of latency; HSV-1 and HSV-2 are members of the Alphaherpesvirinae and establish latency in sensory neurons. HSV-1 primarily establishes latency in the trigeminal ganglia, and reactivation gives rise to orolabial cold sores, whilst HSV-2 establishes latency in the sacral ganglia and is associated with genital herpes, although there is considerable overlap (Pg. 178, Col. 2, lines 4-11). However, Perkins (previously cited) cautions against simple substitution of HSV-1 for HSV-2. Indeed, Perkins teaches HSV-1 infection of primary hippocampal neurons (in the absence of ICP10 PK trans-expression) is associated with high levels of apoptosis, as evidenced by caspase-3 activation, DNA fragmentation and cleavage of the DNA-repair enzyme PARP (Fig. 4B). Since HSV-1 also induces apoptosis in human brain affected by HSE, Perkins add that these findings indicate that the distinct neurological outcome of adults infected with HSV-1 or HSV-2 may be due to their distinct effect on modulation of apoptosis: in CNS neurons HSV-1 is pro-apoptotic while HSV-2 is neuroprotective (due to the ICP10 PK presence in its genome) (Pg. 352, Col. 1, para. 1).
The teachings above, particularly those of Perkins, establish that one of ordinary art in the skill could not reasonably extrapolate the results of the working examples in the specification- drawn to use of an HSV-1 vector- to any other herpes simplex virus vector.
Ain et al. (previously cited) asks “Which route of administration [of gene delivery to skin] will yield the best results?” Ain adds that it seems unlikely that a systemic application of gene therapeutics intended for the treatment of skin diseases may result in any therapeutic effect in the skin as reaching the target cells is hampered due to epidermal–dermal junction zone and the lack of blood vessels in the viable epidermis.
What about topical applications? Ain notes that entering the viable layers of the human skin intact is the prerequisite for correcting or editing genes. However, it should be noted that the majority of topically applied delivery systems (viral and non-viral) are not able to overcome the stratum corneum, even in barrier-deficient skin (Pg. 10, ‘Outstanding Questions’, para. 1-2). Jayaran et al. (previously cited) teach topical delivery or intravenous/intradermal injection of therapeutic vectors directly into the skin or patients’ body, known as in vivo gene therapy, has become another attractive therapeutic strategy for genetic skin disease (also known as genodermatoses). Jayaran adds that there were few reported in vivo gene therapy studies using intravenous delivery approach for genodermatoses as extensive studies are required to demonstrate the risk and safety issues related to vectors through circulation system and the efficiency of therapeutic vectors homing to the skin (Pg. 2, Col. 2, para. 1).
Ain et al. establishes systemic applications of gene therapeutics for skin diseases is hampered by the lack of blood vessels in the epidermis. Jayaran warns that there is a lack of teachings in the art regarding an intravenous delivery for in vivo gene therapy for skin diseases. 
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish a direct link between SPINK5 deficiency and atopic dermatitis, the breadth of the claims which encompasses use in the claimed method with any herpes simplex virus, the state of the art which establishes an unpredictability in the delivery of viral vectors into skin and for the purposes of treating skin diseases, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.


 Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632